Exhibit 10.47

FOURTH AMENDMENT TO REVOLVING CREDIT AND

LETTER OF CREDIT LOAN AGREEMENT

THIS FOURTH AMENDMENT TO REVOLVING CREDIT AND LETTER OF CREDIT LOAN AGREEMENT
(this “Amendment”) is entered into this the 31st day of March, by and between,
U.S. XPRESS ENTERPRISES, INC., a Nevada corporation (the “Borrower”), and
SUNTRUST BANK, BANK OF AMERICA, N.A., LASALLE BANK, NATIONAL ASSOCIATION, BRANCH
BANKING AND TRUST COMPANY, NATIONAL CITY BANK, REGIONS FINANCIAL CORPORATION
(collectively the “Lenders”), and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).

RECITALS:

A.           The Borrower, Administrative Agent and the Lenders previously
entered into that certain Revolving Credit and Letter of Credit Loan Agreement
dated October 14, 2004 (as previously amended and as it may be amended from time
to time, the “Credit Agreement”).

B.           The Borrower, Administrative Agent and the Lenders desire to
further amend the Credit Agreement to: (i) extend the Commitment Termination
Date to March 31, 2011; (ii) increase the Revolving Commitments from
$100,000,000 to $130,000,000; and (iii) amend the Fixed Charge Coverage Ratio.

C.            Capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
Borrower, Administrative Agent and the Lenders executing this Amendment agree as
follows:

1.            Amendment to Section 1.1. Section 1.1 of the Credit Agreement
concerning “Aggregate Revolving Commitments” is deleted and the following is
substituted in lieu thereof:

“Aggregate Revolving Commitments” shall mean the sum of the Revolving
Commitments of all Lenders at any time outstanding. As of March 31, 2006, the
Aggregate Revolving Commitments equal $130,000,000.

2.            Amendment to Section 1.1. Section 1.1 of the Credit Agreement
concerning “Arnold Transportation Credit Facility” is deleted and the following
definition is substituted in lieu thereof:

“Arnold Transportation Credit Facility” shall mean that certain Credit and
Security Agreement, dated as of February 28, 2006 by and between Arnold
Transportation Services, Inc. and LaSalle Bank, National Association.

3.            Amendment to Section 1.1. Section 1.1 of the Credit Agreement
concerning “Commitment Termination Date” is deleted and the following is
substituted in lieu thereof:

 


--------------------------------------------------------------------------------



 

“Commitment Termination Date” shall mean the earliest of (i) March 31, 2011,
(ii) the date on which the Revolving Commitments are terminated pursuant to
Section 2.10 or (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

4.            Amendment to Section 1.1. Section 1.1 of the Credit Agreement
concerning “LC Commitment” is deleted and the following is substituted in lieu
thereof:

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $130,000,000.

5.            Increase in Revolving Commitments. The definition of “Revolving
Commitments” and “LC Commitments” is amended by increasing the aggregate
Revolving Commitments and LC Commitments from One Hundred Million and 00/100
Dollars ($100,000,000) to an amount equal to One Hundred and Thirty Million and
00/100 Dollars ($130,000,000). The allocations as previously set forth in the
signature pages of the Credit Agreement are amended and the Revolving
Commitments and LC Commitments as amended hereby, are allocated as follows among
the Lenders:

 

Revolving Commitments

LC

Commitments

SunTrust Bank

Bank of America, N.A.

LaSalle Bank, National Association

Branch Banking and Trust Company

National City Bank

Regions Financial Corporation

$28,500,000

$28,250,000

$28,250,000

$19,000,000

$13,000,000

$13,000,000

$28,500,000

$28,250,000

$28,250,000

$19,000,000

$13,000,000

$13,000,000

                

The Borrower shall execute Amended and Restated Notes as set forth in collective
Exhibit A hereto for each Lender increasing its Revolving Commitment.

6.            Amendment to Section 6.3. Section 6.3 of the Credit Agreement
concerning "Fixed Charge Coverage Ratio" is deleted and the following is
substituted in lieu thereof:

Section 6.3        Fixed Charge Coverage Ratio. The Borrower will have a Fixed
Charge Coverage Ratio of not less than the following during such indicated
measurement periods:

Measurement Period

Ratio

 

January 1, 2006 through September 30, 2006

1.15 to 1.00

 

From October 1, 2006 through June 30, 2007

1.20 to 1.00

 

From July 1, 2007 and thereafter

1.25 to 1.00

 

 

 

 

- 2 -

 

 


--------------------------------------------------------------------------------



 

 

7.            Amendment to Section 7.1. Section 7.1 of the Credit Agreement
concerning “Indebtedness” is amended by deleting subsections (m) and (n) and the
following is substituted in lieu thereof:

(m)       Indebtedness extending the maturity of, or renewing, refunding or
refinancing, in whole or in part, Indebtedness incurred under clauses (a)
through (l) and (n) through (q), inclusive, of this Section 7.1, provided that
the terms of any such extension renewal, refunding or refinancing of
Indebtedness do not increase the outstanding principal amount thereof
(immediately prior to such extension, renewal or replacement) or shorten the
weighted average life thereof. For purposes of the interpretation of this
subsection (m), a refinancing of Indebtedness will include, but shall not be
limited to the prepayment of existing Indebtedness with Borrowings under this
Agreement, if a subsequent permanent refinancing is thereafter closed within 90
days of the original prepayment.

 

(n)

Indebtedness evidenced by the Arnold Transportation Credit Facility in a

 

principal amount not to exceed $12,500,000.

 

8.     Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(a)    The Lenders shall have received this Amendment duly executed by the
Borrower and the Guarantors;

(b)   The representations and warranties in the Loan Documents, as amended
hereby, shall be true and correct in all material respects as of the date hereof
as if made on the date hereof, except for such representations and warranties
limited by their terms to a specific date;

 

(c)

No Default shall exist; and

(d)   The Borrower shall pay, concurrently with the execution hereof, the
amendment fee to the Lenders consenting to this Amendment. Such fee shall be
paid to the Administrative Agent for payment to such consenting Lenders on a pro
rata basis.

9.     Covenant Concerning Other Credit Facilities. The Borrower represents and
warrants that it has previously made full payment of and terminated the Arnold
Transportation Credit Facility and the Total Transportation Credit Facility.

10.   Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation and execution of this Amendment.

11.   Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.

 

 

 

- 3 -

 

 


--------------------------------------------------------------------------------



 

 

12.   Severability; Headings. Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability, without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The section and
subsection headings used in this Amendment are for convenience of reference only
and are not to affect the construction hereof or to be taken into consideration
in the interpretation hereof.

13.   Continuing Effect Upon Other Documents. This Amendment shall not
constitute an amendment or waiver of any other provision of the Credit Agreement
not expressly referred to herein and, except to the extent that the Credit
Agreement has been amended hereby, shall not be construed as a waiver or consent
to any further or future action on the part of the Borrower that would require a
waiver or consent of the Lenders or the Administrative Agent. Except as
expressly amended, modified or supplemented hereby, the provisions of the Credit
Agreement are and shall remain in full force and effect.

14.   GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

 

 

- 4 -

 

 


--------------------------------------------------------------------------------



 

 



ENTERED INTO as of the date first above written.

BORROWER:

 

U.S. XPRESS ENTERPRISES, INC.

 

By: /s/Ray M. Harlin                                          

 

Title: Assistant Secretary                                    

 

LENDERS:

 

SUNTRUST BANK

as Administrative Agent, as an Issuing Bank,

as Swingline Lender and as a Lender

 

By: /s/ William H. Crawford                              

 

Title: Director                                                       

 

 

 

 

[additional signature lines continued on following pages]

 

 

 

- 5 -

 

 


--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as Issuing Bank for Existing Letters of Credit and as a
Lender

 

By: /s/ Alan Buck                                                 

 

Title: Vice President                                          

 

 

 

 

- 6 -

 

 


--------------------------------------------------------------------------------



 

 

LASALLE BANK, NATIONAL ASSOCIATION

 

By: /s/    Chris Hursey                                             

 

Title:      Assistant Vice President                          

 

 

 

 

- 7 -

 

 


--------------------------------------------------------------------------------



 

 

BRANCH BANKING AND TRUST COMPANY

 

By: /s/R. Andrew Beam                                          

 

Title: Senior Vice President                                    

 

 

 

 

- 8 -

 

 


--------------------------------------------------------------------------------



 

 

NATIONAL CITY BANK

 

By: /s/ John Ankerman                              

 

Title: Senior Vice President                      

 

 

 

 

- 9 -

 

 


--------------------------------------------------------------------------------



 

 

REGIONS FINANCIAL CORPORATION

 

By: /s/ Elaine B. Passman                                      

 

Title: V.P. Corporate Banking                                

 

 

 

- 10 -

 

 


--------------------------------------------------------------------------------



 

 



Guarantor Consent

Each of the undersigned Guarantors: (i) consent and agree to this Amendment and
(ii) agree that the Loan Documents to which it is a party shall remain in full
force and effect and shall continue to be the legal, valid and binding
obligation of such Guarantor enforceable against it in accordance with their
respective terms.

GUARANTORS:

 

 

U.S. Xpress, Inc.

 

 

U.S. Xpress Leasing, Inc.

 

 

Xpress Air, Inc.

 

 

Xpress Company Store, Inc.

 

 

Xpress Global Systems, Inc.

 

Xpress Colorado, Inc.

 

 

Cargo Movement Corp.

 

 

Xpress Nebraska, Inc.

 

 

Xpress Waiting, Inc.

 

Colton Xpress, LLC

Xpress Holdings, Inc.

Associated Developments, LLC

Total Transportation Holdings, Inc.

Total Logistics, Inc.

Transportation Investments, Inc.

Total Transportation of Mississippi LLC,

Transportation Assets Leasing, Inc.

TAL Real Estate, LLC

TAL Power Equipment #1, LLC

TAL Van #1, LLC

TAL Furniture and Equipment, LLC

TAL Marine, Inc.

TAL Aviation, LLC

TAL Power Equipment #2, LLC

ATS Acquisition Holding Co.

Arnold Transportation Services, Inc.

 

By:/s/ Ray M. Harlin                                                       

Name: Ray M. Harlin                                                         

 

Authorized Officer of above Guarantors

 

 

 

 

 

- 11 -

 

 

 

 